Citation Nr: 1528222	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a balance disorder.  

2.  What initial evaluation is warranted for bilateral hearing loss from April 5, 2007 until September 8, 2014?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims file rests with the Seattle, Washington RO.  

Service connection for a hearing loss, together with a 10 percent rating effective from April 5, 2007 was granted in an April 2008 rating decision.  The Veteran immediately appealed and simultaneously claimed entitlement to service connection for a balance disorder, to include secondary to a hearing loss.  The claims were treated as one and both were denied in a November 2008 rating decision.  The Veteran perfected his hearing loss claim with a June 2009 VA-9 Form.  The balance claim was separated and denied again in a January 2010 rating decision.  The Veteran appealed in March 2010 and perfected the appeal in February 2011.  

A September 2014 rating decision increased the rating for the Veteran's hearing loss to 20 percent effective September 8, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  

In the February 2011 VA-9 Form, the Veteran requested a hearing.  This request was withdrawn in an April 2015 letter.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's September 2014 VA examination is located in Virtual VA.  

FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim of entitlement to service connection for a balance disorder.  

2.  Between April 5, 2007 and September 8, 2014, the Veteran's bilateral hearing loss, using the worst available scores, was manifested by a level II for the right ear, and a level XI for the left ear.

3. Since September 8, 2014, the Veteran's bilateral hearing loss, using the worst available scores, was manifested by a level IV for the right ear, and a level VIII for the left ear.


CONCLUSIONS OF LAW

1.  A balance disorder was not incurred or aggravated inservice, such a disability is not caused or aggravated by a service connected disorder, and an organic nervous system disorder manifested by a balance problem may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. From April 5, 2007 and September 8, 2014, the criteria for an initial rating for bilateral hearing loss in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  

3.  Since September 8, 2014, the criteria for an increased rating in excess of 20 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 and June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how ratings and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in August 2007, October 2008, October 2010, September 2014, and December 2014.  There is no additional evidence that need be obtained.  

Service Connection for a Balance Disorder

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, a chronic disease such as an organic disorder of the nervous system manifested by a balance impairment is presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

A review of the service medical records reveals no complaints, findings or diagnoses pertaining to a balance disorder.  Indeed, the appellant claims that his balance disorder is secondary to his service-connected hearing loss.  The appellant's July 1970 separation examination revealed no pertinent abnormality.  The Veteran specifically denied a history of dizziness.

The Veteran was afforded a VA examination in October 2010.  There, the examiner stated that the cause of the Veteran's disequilibrium was in question and that he should be seen by an otologist.  

VA outpatient treatment records from October 2009 noted the Veteran's statement that he had difficulty maintaining his balance since his separation in the 1970s, i.e., approximately the same time he noticed difficulty with his hearing.  The examiner stated that test results indicated "normal/symmetrical peripheral vestibular function (specifically semi-circular canals)."  In another record from the same month, the Veteran reported feeling "unsteady when walking" since 2003.  The examiner also noted that the appellant had a history of a traumatic brain injury after cardiac arrest in 1994 and a left above knee amputation in 1995. The examiner stated that the balance disorder did not appear to be of inner ear in origin.  

The Veteran was afforded a VA examination by a neurologist in January 2010.  There, the examiner noted that no records prior to 2005 were available.  The examiner opined that although the Veteran had reported that some difficulty with balance since his military service, there was no documentation of any long standing problem with balance and walking prior to 2005.  The examiner found that recent testing indicated normal peripheral vestibular function.  The history indicated that the majority of his balance problem occurred gradually over the last several years.  The examiner opined there was no reason to suspect that a noise exposure prior to 1970 would cause a progressive balance disorder years later.  The examiner concluded there was no evidence to indicate that the current balance problem was caused by or a result of this noise exposure, but rather it was more likely related to a combination of his hypoxic brain injury, orthopedic problems, or another neurologic condition.  

In a December 2014 addendum the VA examiner opined that the Veteran's balance disorder was less likely than not secondary to ischemic heart disease.  The examiner's rationale was that when the Veteran underwent a stress test, about one minute into the recovery period he developed right bundle branch block but was asymptomatic.  The appellant denied shortness of breath, chest pain, dizziness, palpitations, and headaches.  There was no evidence or documentation indicating that the heart problems or complaints were related to any balance complaints and or issues.  The examiner noted that because a disorder manifested by balance issues had not been diagnosed, a baseline cannot be established for the purposes of measuring whether  the appellant's service connected heart disorder aggravated any balance disorder.  The balance disorder remains a subjective issue without objective evidence to determine the cause.  The examiner concluded that there was no evidence a balance disorder was due to or aggravated by the Veteran's heart disease.

The Veteran has submitted lay statements relating his balance disorder to his service-connected hearing loss.  He has also stated that his balance problems began at the same time as his hearing loss, i.e., soon after service.  The Veteran's June 2015 appellant brief stated that the examinations were contradictory and that a balance disorder was related to the appellant's heart disease or dated back to separation.  

The preponderance of the evidence shows that the Veteran's balance disorder is not related to service.  As there is no evidence of such a disability in service or within a year of separation from active duty, the Board cannot grant the claim based on direct or presumptive service connection.  VA outpatient treatment records and the January 2010 examination declined to relate the Veteran's balance to an inner ear disability or noise exposure.  The January 2010 examiner stated that it was not related to hearing loss, but was more likely related to a combination of his hypoxic brain injury, orthopedic problems, or another neurologic condition.  

The December 2014 opinion declined to relate the disability to the Veteran's service-connected heart disease.  The examiner's rationale was that a stress test did not produce any balance symptoms.  The examiner also stated that because there was no diagnosed condition, a baseline measurement for aggravation could not be taken, as there was only subjective evidence.  As there was no objective evidence to determine the cause, the examiner concluded that there was no evidence the balance issues were due to, or aggravated by the Veteran's heart disease.  

The Board finds the VA examinations are adequate because the examiners discussed his medical history, described the Veteran's disability and associated symptoms in detail and support all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Together, the examinations discuss each possible avenue of service-connection.  The January 2010 VA examination did not state that the Veteran's balance was at least as likely as not related to his heart disease.  Rather, the examiner stated that a combination of disabilities including "other neurological conditions" were more likely than a hearing loss to be the source of the balance disorder.  

The Veteran is competent to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Hence, he can state that he has had problems with dizziness since service.  The credibility of such a statement is questionable given the absence of any complaints or pertinent pathology until many, many years postservice.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent evidence to link the onset of Veteran's balance disorder with his military service.  There is voluminous medical evidence linking its onset to a period decades after separation from active duty and to events that are not related to service.  Furthermore, the Veteran does not have the education or training to make a complex medical decision such as relating the disability to his hearing loss or his service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The only probative opinions decline to relate the balance disorder to service or a service-connected disability.  Therefore, service connection for a balance disorder is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

At the August 2007 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
25
40
45
45
Left ear
40
75
105
105

The puretone threshold average was 38.75 decibels in the right ear and 81.25 in the left.  Combined with speech recognition scores of 88 percent in the right ear and 12 percent in the left, the right ear corresponds to level II hearing loss and the left ear corresponds to level XI in Table VI.  Using these ratings in Table VII, the Veteran's disability is rated at 10 percent.  38 C.F.R. § 4.85.

The application of 38 C.F.R. § 4.86(a) is not appropriate, in either ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because the 2000 Hertz reading in the right ear is less than 70 decibels and the 1000 Hertz reading in the left ear is greater than 30 decibels.  

At the January 2008 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
25
35
40
45
Left ear
50
80
105
105

The puretone threshold average was 36.25 decibels in the right ear and 85 in the left.  No speech recognition scores were available with this audiogram, and therefore Table VIa will be used.  The right ear corresponds to a level I hearing loss and the left ear corresponds to level VIII.  Using these two ratings in Table VII, the Veteran's disability is rated noncompensably.  

The application of 38 C.F.R. § 4.86(a) is not appropriate, in either ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because the 2000 Hertz reading in the right ear is less than 70 decibels and the 1000 Hertz reading in the left ear is greater than 30 decibels.  

At a September 2008 VA examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
20
35
45
50
Left ear
45
85
105
105

The puretone threshold average was 37.5 decibels in the right ear and 85 in the left.  Combined with speech recognition scores of 92 percent in the right ear and 4 percent in the left, these correspond to level I and level XI hearing loss in Table VI.  Using these ratings in Table VII, the Veteran's disability is rated at 10 percent.  

The application of 38 C.F.R. § 4.86(a) is not appropriate, in either ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are 55 decibels or greater.  38 C.F.R. § 4.86(b) is inapplicable because the 2000 Hertz reading in the right ear is less than 70 decibels and the 1000 Hertz reading in the left ear is greater than 30 decibels.  

At the April 2009 private examination an audiogram from January 2009 was noted. The examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
30
40
XX
45
Left ear
55
80
XX
115

No 3000 Hertz measurements were taken.  The puretone threshold average was 38.33 decibels in the right ear and 83.33 in the left.  Combined with speech recognition scores of 96 percent in the right ear and 24 percent in the left, these correspond to level I and level XI hearing loss in Table VI.  Using these ratings in Table VII, the Veteran's disability is rated at 10 percent.  

The application of 38 C.F.R. § 4.86(a) is not appropriate, in the right ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are 55 decibels or more.  Applying 4.86(a) to the left ear would result in a lower rating, and therefore the Board will not do so.  38 C.F.R. § 4.86(b) is inapplicable because the 2000 Hertz reading in the right ear is less than 70 decibels and the 1000 Hertz reading in the left ear is greater than 30 decibels.  

At the September 2014 VA contract examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
15
40
55
65
Left ear
45
80
105
105

The puretone threshold average was 43.75 decibels in the right ear and 83.75 in the left.  Combined with speech recognition scores of 68 percent in the right ear and 52 percent in the left, these correspond to level IV and level VIII hearing loss in Table VI.  Using these ratings in Table VII, the Veteran's disability is rated at 20 percent.  

The application of 38 C.F.R. § 4.86(a) is not appropriate, in either ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are 55 decibels or greater.  38 C.F.R. § 4.86(b) is inapplicable because the 2000 Hertz reading in the right ear is less than 70 decibels and the 1000 Hertz reading in the left ear is greater than 30 decibels.  Bone conduction readings were also available, but the examiner stated that the air conduction readings above were more reflective of the Veteran's hearing loss.  

The Veteran has submitted lay statements saying that his hearing loss has worsened at that the 20 percent disability rating should be earlier that September 2014.  

Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App.345 (1992).  Given the objective findings the Board is compelled to conclude that an increased rating is not in order.

Staged ratings are already in effect.  As the Veteran's symptoms are unchanged during each period, further stating is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's hearing loss warrants referral for extra-scheduler consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All three steps must be met to justify referral.  

The first step requires that there be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has bilateral hearing loss.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a balance disorder is denied.  

Entitlement to an increased initial evaluation in excess of 10 percent for bilateral hearing loss from April 5, 2007 until September 8, 2014 is denied.  

Entitlement to an increased evaluation in excess of 20 percent for bilateral hearing loss since September 8, 2014 is denied.  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


